Exhibit 12.1 MISSISSIPPI POWER COMPANY Computation of ratio of earnings to fixed charges for the five years ended December 31, 2011 and the year to date June 30, 2012 Six Months Ended Year ended December 31, June 30, EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ Interest expense, net of amounts capitalized Interest component of rental expense AFUDC - Debt funds Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 0 Amort of debt disc, premium and expense, net Other interest charges Interest component of rental expense Fixed charges as defined $ RATIO OF EARNINGS TO FIXED CHARGES (a)Includes the interest component of rentals where determinable plus one-third of remaining rental expense.
